People v Medina (2016 NY Slip Op 05952)





People v Medina


2016 NY Slip Op 05952


Decided on September 8, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 8, 2016

Sweeny, J.P., Andrias, Manzanet-Daniels, Kahn, JJ.


14923 5046/86

[*1] The People of the State of New York,	SCI Respondent,
vFrancisco Medina, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Ellen Dille of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Clara H. Salzberg of counsel), for respondent.

Order, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered on or about April 30, 2012, which denied defendant's CPL 440.10 motion to vacate his conviction, unanimously dismissed, as moot.
The Court of Appeals has recently clarified the scope of People v Ventura (17 NY3d 675 [2011]), holding that while that case prohibits the appellate divisions from dismissing direct appeals on account of a defendant's involuntary deportation, we retain the discretionary authority to dismiss permissive appeals on that ground. Consistent with that authority, we dismiss defendant's permissive appeal due to his involuntary deportation
(People v Harrison, 27 NY3d 281 [2016]). It is accordingly unnecessary to reach defendant's further contentions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 8, 2016
CLERK